Citation Nr: 0919041	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a myocardial infarction.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, A.S.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1985, and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The Veteran was afforded a hearing 
before a Decision Review Officer (DRO) in July 2005.  The 
Veteran also testified at a hearing before the undersigned in 
June 2006.  A copy of each transcript has been associated 
with the record.

The issues of entitlement to service connection for a right 
shoulder disorder, and entitlement to an initial evaluation 
in excess of 30 percent for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony received at a June 2006 Board hearing, prior to 
the promulgation of a decision in the appeal, the Veteran 
withdrew his appeal of the issue of entitlement to an initial 
increased disability rating for residuals of a myocardial 
infarction, currently evaluated as 10 percent disabling.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an initial 
increased disability rating for residuals of a myocardial 
infarction, currently evaluated as 10 percent disabling.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  See 38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative.  See 38 C.F.R. § 20.204 
(2008).  In June 2006, the Veteran testified that he was 
withdrawing his appeal regarding the issue of entitlement to 
an initial increased disability rating for residuals of a 
myocardial infarction, currently evaluated as 10 percent 
disabling.  Hence, there remain no allegations or errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review such claim and it is dismissed.


ORDER

The issue of entitlement to an initial, increased disability 
rating for residuals of a myocardial infarction, currently 
evaluated as 10 percent disabling, is dismissed.




	(CONTINUED ON NEXT PAGE)


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current level of severity of the Veteran's PTSD, as well 
as whether the Veteran has a current right shoulder disorder 
that was incurred in or aggravated by either period of active 
service.

The Veteran is currently service connected for PTSD, rated at 
30 percent disabling.  The Veteran's most recent VA 
examination was conducted in August 2004.  Since that time, 
VA outpatient reports have noted a continued worsening of the 
Veteran's symptoms, and a July 2005 statement from his VA 
provider noted that his PTSD symptoms were severe.  See Vet 
Center statement, July 6, 2005.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  On remand, the Veteran should be afforded an 
additional VA examination to ascertain the current nature and 
extent of his PTSD.  

Moreover, the Board notes that the Veteran should be afforded 
an additional VA examination to determine whether he has a 
current shoulder disorder, and, if so, to ascertain an 
opinion as to the etiology thereof.  A January 2003 service 
treatment report documented a right shoulder injury, 
diagnosed as a sprained right shoulder.  During the Veteran's 
prior VA examination, conducted in May 2004, he was diagnosed 
with a right shoulder sprain.  However, the examiner failed 
to provide an opinion as to whether the Veteran's diagnosed 
disorder was at least as likely as not related to his period 
of active service. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  On remand, the Veteran 
must be afforded a VA examination to assess the etiology of 
any current right shoulder disability.

Finally, the Veteran's medical record may be incomplete.  The 
Veteran routinely receives treatment for PTSD though the VA 
medical center, and the latest records in the file are dated 
in 2006.  He also receives PTSD treatment at the Vet Center, 
and the last records obtained by the RO are dated in 2004.  
Moreover, the Veteran also noted during his Board hearing 
that he was receiving treatment for a right shoulder disorder 
from a private provider.  See Board transcript, p. 28.  The 
AMC/RO should contact the Veteran and obtain all proper 
release forms in order to procure any outstanding private 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the West 
Haven, Connecticut VAMC and request copies 
of the Veteran's treatment records dated 
from June 2006 to the present.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should clearly 
be documented in the claims file.  

2.  The RO/AMC should contact the West 
Haven Vet Center and request copies of the 
Veteran's treatment records dated from 
2004 to the present.  If any of the 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  


3.  The RO/AMC should contact the Veteran 
and provide medical release forms, to be 
completed and signed by the Veteran, 
allowing VA to obtain treatment records 
from any named providers who have provided 
treatment for a right shoulder disorder.  
Once the forms are returned, the RO/AMC 
should attempt to obtain all indicated 
records.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file.  

4.  Following the receipt of any VA and 
private medical records, the RO/AMC should 
arrange for the Veteran to be scheduled 
for a VA examination to determine the 
nature and etiology of any current right 
shoulder disorder.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	Identify all right shoulder 
disabilities.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) originated 
during either of the Veteran's 
periods of active service or is 
otherwise related to either 
period of active service.  

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Following the receipt of any 
outstanding treatment records, if 
applicable, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA psychiatric examination in 
order to ascertain the current nature and 
extent of the Veteran's PTSD.  The report 
of examination should include the complete 
rationale for all opinions expressed.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must indicate whether such a review was 
performed.

6.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If  either claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


